DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 4/26/2022. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “electronic control unit” and “at least one sensor” of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. [0037] of the speciation teaches the “driving assist ECU 10 includes a micro-computer as a main component. The ECU stands for Electronic Control Unit. In this embodiment, the micro-computer includes a CPU, a ROM, and a memory device such as a RAM. The CPU realizes various functions by executing instructions and programs memorized in the ROM.” [0033]-[0034] of the specification further teaches “the at least one sensor may include a camera which takes images of a view ahead of the own vehicle. In this case, the electronic control unit may be configured to acquire the road marking information from information on the images taken by the camera. [0034] According to further another aspect of the invention, the electronic control unit may be configured to acquire the lighting state of the oncoming arrow traffic light from the information on the images taken by the camera.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Glickman et al. (US 20180165500 A1).

Regarding claim 1, Glickman discloses a vehicle driving assist apparatus (fig. 3 user device), comprising an electronic control unit configured to prompt a driver of an own vehicle to start to move the own vehicle when the own vehicle is still stopped after an oncoming traffic light ahead of the own vehicle permits the own vehicle to start to move (fig. 3 - processor(s) 312 and memory 314 (i.e. “the electronic control unit”); [0013] and [0038] At (208), the method (200) can include inferring a traffic light signal change in response to the detection of the tonal shift by an image capture device. At (210), the method (200) can include providing a notification to the user indicative of the traffic light signal change. [0041] and [0046] The one or more processors 312 can include any suitable processing device, such as a microprocessor, CPUs, microcontroller, integrated circuit, logic device, graphics processing units (GPUs) dedicated to efficiently rendering images or performing other specialized calculations, or other suitable processing device. The one or more memory devices 314 can include one or more computer-readable media, including, but not limited to, non-transitory computer-readable media, RAM, ROM, hard drives, flash drives, or other memory devices. The one or more memory devices 314 can store information accessible by the one or more processors 312, including computer-readable instructions 316 that can be executed by the one or more processors 312. The instructions 316 can be any set of instructions that when executed by the one or more processors 312, cause the one or more processors 312 to perform operations. For instance, the instructions 316 can be executed by the one or more processors 312 to implement, for instance, the location manager 102, the image analyzer 104 and the notification provider 106 described with reference to FIG. 1.), wherein: the vehicle driving assist apparatus further comprises at least one sensor which detects an arrow road marking on a road in a lane in which the own vehicle is moving ([0013] Example aspects of the present disclosure are directed to detecting traffic light signal changes by a user device. For instance, a user device associated with a user can be configured (if the user provides consent) to detect that the user is stopped at an intersection having a traffic light (e.g. a "light intersection"). In response to detecting that the user is stopped at the light intersection, the user device can be configured (with the user's consent) to capture a sequence of images by an image capture device (i..e. “at least one sensor”) associated with the user device. [0043] For instance, the user device can include one or more image capture devices 320. The image capture device(s) 320 can be any suitable image capture device(s).); and the electronic control unit is programmed to: (i) acquire road marking information on the road arrow marking detected by the at least one sensor, (ii) recognize a moving direction of the own vehicle permitted by the detected arrow road marking, based on the acquired road marking information, and (iii) memorize the recognized moving direction as a road marking direction; (i) acquire a lighting state of an oncoming arrow traffic light ahead of the own vehicle and (ii) recognize a moving direction of the own vehicle permitted by the oncoming arrow traffic light as an arrow traffic light direction, based on the acquired lighting state; determine whether the oncoming arrow traffic light permits the own vehicle to move in the memorized road marking direction, based on (i) the memorized road marking direction and (ii) the recognized arrow traffic light direction; and prompt the driver of the own vehicle to start to move the own vehicle when the own vehicle is still stopped after the electronic control unit determines that the oncoming arrow traffic light permits the own vehicle to move in the memorized road marking direction (fig. 3 - processor(s) 312 and memory 314 (i.e. “the electronic control unit”); [0041] The one or more processors 312 can include any suitable processing device, such as a microprocessor, microcontroller, integrated circuit, logic device, graphics processing units (GPUs) dedicated to efficiently rendering images or performing other specialized calculations, or other suitable processing device. The one or more memory devices 314 can include one or more computer-readable media, including, but not limited to, non-transitory computer-readable media, RAM, ROM, hard drives, flash drives, or other memory devices. The one or more memory devices 314 can store information accessible by the one or more processors 312, including computer-readable instructions 316 that can be executed by the one or more processors 312. The instructions 316 can be any set of instructions that when executed by the one or more processors 312, cause the one or more processors 312 to perform operations. For instance, the instructions 316 can be executed by the one or more processors 312 to implement, for instance, the location manager 102, the image analyzer 104 and the notification provider 106 described with reference to FIG. 1. Furthermore, MPEP section 2114 states an “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore Glickman teaches the claimed apparatus because it teaches all the structural limitations of the claim.).

Regarding claim 2, Glickman teaches the vehicle driving assist apparatus as set forth in claim 1, wherein: the electronic control unit is configured to delete the memorized road marking direction when the electronic control unit determines that the own vehicle changes lanes (fig. 3 processor(s) 312 and memory 314; [0041]).

Regarding claim 3, Glickman teaches the vehicle driving assist apparatus as set forth in claim 1, wherein: the electronic control unit is configured to delete the memorized road marking direction when the electronic control unit determines that (i) a blinker of a preceding vehicle ahead of the own vehicle blinks, and (ii) a moving direction of the preceding vehicle indicated by the blinking blinker is different from the memorized road marking direction (fig. 3 processor(s) 312 and memory 314; [0041]).

Regarding claim 4, Glickman teaches the vehicle driving assist apparatus as set forth in claim 1, wherein: the electronic control unit is configured to delete the memorized road marking direction when the electronic control unit determines that a moving direction of a preceding vehicle ahead of the own vehicle is different from the memorized road marking direction (fig. 3 processor(s) 312 and memory 314; [0041]).

Regarding claim 5, Glickman teaches the vehicle driving assist apparatus as set forth in claim 1, wherein: the electronic control unit is configured to delete the memorized road marking direction when the electronic control unit determines that a moving distance of the own vehicle since the arrow road marking is lastly detected, reaches a predetermined distance (fig. 3 processor(s) 312 and memory 314; [0041]).

Regarding claim 6, Glickman teaches the vehicle driving assist apparatus as set forth in claim 1, wherein: the electronic control unit is configured to (i) acquire the lighting state of the oncoming arrow traffic light and (ii) recognize the moving direction of the own vehicle permitted by the oncoming arrow traffic light as the arrow traffic light direction, based on the acquired lighting state when the own vehicle is stopped (fig. 3 processor(s) 312 and memory 314; [0041]).

Regarding claim 7, Glickman teaches the vehicle driving assist apparatus as set forth in claim 1, wherein: the electronic control unit is configured to prompt the driver of the own vehicle to start to move the own vehicle when the own vehicle is still stopped when a predetermined amount of time elapses since the electronic control unit determines that the oncoming arrow traffic light permits the own vehicle to move in the memorized arrow traffic light direction (fig. 3 processor(s) 312 and memory 314; [0041]).

Regarding claim 8, Glickman teaches the vehicle driving assist apparatus as set forth in claim 1, wherein: the electronic control unit is configured to delete the memorized road marking direction when the electronic control unit determines that (i) a blinker of the own vehicle blinks, and (ii) a moving direction indicated by the blinking blinker of the own vehicle is different from the memorized road marking direction (fig. 3 processor(s) 312 and memory 314; [0041]).

Regarding claim 9, Glickman teaches the vehicle driving assist apparatus as set forth in claim 1, wherein: the at least one sensor includes a camera which takes images of a view ahead of the own vehicle; and the electronic control unit is configured to acquire the road marking information from information on the images taken by the camera ([0013] Example aspects of the present disclosure are directed to detecting traffic light signal changes by a user device. For instance, a user device associated with a user can be configured (if the user provides consent) to detect that the user is stopped at an intersection having a traffic light (e.g. a "light intersection"). In response to detecting that the user is stopped at the light intersection, the user device can be configured (with the user's consent) to capture a sequence of images by an image capture device (i..e. “at least one sensor”) associated with the user device. [0043] For instance, the user device can include one or more image capture devices 320. The image capture device(s) 320 can be any suitable image capture device(s).).

Regarding claim 10, Glickman teaches the vehicle driving assist apparatus as set forth in claim 9, wherein: the electronic control unit is configured to acquire the lighting state of the oncoming arrow traffic light from the information on the images taken by the camera (fig. 3 processor(s) 312 and memory 314; [0041]).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant argues that the prior art of record does not teach “the electronic control unit is programmed to: (i) acquire road marking information on the road arrow marking detected by the at least one sensor, (ii) recognize a moving direction of the own vehicle permitted by the detected arrow road marking, based on the acquired road marking information, and (iii) memorize the recognized moving direction as a road marking direction; (i) acquire a lighting state of an oncoming arrow traffic light ahead of the own vehicle and (ii) recognize a moving direction of the own vehicle permitted by the oncoming arrow traffic light as an arrow traffic light direction, based on the acquired lighting state; determine whether the oncoming arrow traffic light permits the own vehicle to move in the memorized road marking direction, based on (i) the memorized road marking direction and (ii) the recognized arrow traffic light direction; and prompt the driver of the own vehicle to start to move the own vehicle when the own vehicle is still stopped after the electronic control unit determines that the oncoming arrow traffic light permits the own vehicle to move in the memorized road marking direction”; however, the examiner respectfully disagrees in view of the teaching of Glickman. Glickman figure 3 illustrates a processor(s) 312 and memory 314 (i.e. “the electronic control unit”). [0041] teaches the one or more processors 312 can include any suitable processing device, such as a microprocessor, microcontroller, integrated circuit, logic device, graphics processing units (GPUs) dedicated to efficiently rendering images or performing other specialized calculations, or other suitable processing device. The one or more memory devices 314 can include one or more computer-readable media, including, but not limited to, non-transitory computer-readable media, RAM, ROM, hard drives, flash drives, or other memory devices. The one or more memory devices 314 can store information accessible by the one or more processors 312, including computer-readable instructions 316 that can be executed by the one or more processors 312. The instructions 316 can be any set of instructions that when executed by the one or more processors 312, cause the one or more processors 312 to perform operations. For instance, the instructions 316 can be executed by the one or more processors 312 to implement, for instance, the location manager 102, the image analyzer 104 and the notification provider 106 described with reference to FIG. 1. Furthermore, MPEP section 2114 states an “‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Therefore, Glickman teaches the claimed apparatus because it teaches all the structural limitations of the claim.  Therefore, applicant’s arguments deemed not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684    

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684